Exhibit 10.5

CHICAGO BRIDGE & IRON

2008 LONG-TERM INCENTIVE PLAN

(As amended and restated effective February 27, 2019)

ARTICLE 1

Establishment, Objectives and Duration

1.1    Establishment of the Plan. McDermott International, Inc., a corporation
organized and existing under the laws of the Republic of Panama (hereinafter
referred to as the “Company”), having assumed sponsorship for the Chicago
Bridge & Iron 2008 Long-Term Incentive Plan, as amended (the “Prior Plan”), in
connection with the May 10, 2018, closing of the transactions contemplated by
that certain Business Combination Agreement among the Company, Chicago Bridge &
Iron Company N.V., and certain of their respective subsidiaries, dated as of
December 18, 2017 (the “Business Combination”), does hereby amend and restate
the Prior Plan (hereinafter referred to as this “Plan”), as set forth in this
document. This Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Restricted Stock, Restricted Stock Units, Performance Shares and
Performance Units (each as hereinafter defined). This amended and restated Plan
is effective as of February 27, 2019 (the “Effective Date”) and shall remain in
effect as provided in Section 1.3 hereof.

1.2    Objectives. This Plan is designed to promote the success and enhance the
value of the Company by linking the personal interests of Participants (as
hereinafter defined) to those of the Company’s stockholders, and by providing
Participants with an incentive for outstanding performance. This Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract and retain the employment and/or services of Participants.

1.3    Duration. This Plan, as amended and restated, shall commence on the
Effective Date, as described in Section 1.1 hereof, and shall remain in effect,
subject to the right of the Board of Directors (as hereinafter defined) to amend
or terminate this Plan at any time pursuant to Article 15 hereof, until all
Shares (as hereinafter defined) subject to it shall have been purchased or
acquired according to this Plan’s provisions; provided, however, that in no
event may an Award (as hereinafter defined) be granted under this Plan on or
after May 4, 2026.

ARTICLE 2

Definitions

As used in this Plan, the following terms shall have the respective meanings set
forth below:

2.1    “Award” means a grant under this Plan of any Nonqualified Stock Option,
Incentive Stock Option, Restricted Stock, Restricted Stock Unit, Performance
Share or Performance Unit.

2.2    “Award Agreement” means an agreement entered into by the Company and a
Participant, setting forth the terms and provisions applicable to an Award
granted under this Plan.

2.3    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

2.4    “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

1



--------------------------------------------------------------------------------

2.5    “Change in Control” means the occurrence or existence of any of the
following facts or circumstances after the Effective Date:

(a)    any person (other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation or other entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding voting securities;

(b)    within any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new Directors (other than a Director designated by
a Person who has entered into an agreement with the Company to effect any
transaction described in Clause (a), (c), (d) or (e) of this Section 2.6) whose
election by the Board or nomination for election by the stockholders of the
Company, was approved by a vote of at least two-thirds (2/3) of the Directors,
then still in office who either were Directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board;

(c)    a merger or consolidation of the Company, with any other corporation or
other entity has been consummated, other than a merger or consolidation which
results in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
the surviving entity outstanding immediately after such merger or consolidation;

(d)    the stockholders of the Company approve a plan of complete liquidation of
the Company;

(e)    the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets other than to an entity that is under
common control with the Company or to an entity for which at least fifty percent
(50%) of the combined voting power of its voting securities outstanding
immediately after such sale or disposition are owned or controlled by the
stockholders of the Company immediately prior to such sale or disposition; or

(f)    within one year following the consummation of a merger or consolidation
transaction involving the Company (whether as a constituent corporation, the
acquiror, the direct or indirect parent entity of the acquiror, the entity being
acquired, or the direct or indirect parent entity of the entity being acquired),
as a result of which the voting securities of the Company outstanding
immediately prior thereto continue to represent more than fifty percent (50%)
but less than fifty-five percent (55%) of the combined voting power of the
voting securities of the Company or the surviving entity outstanding immediately
after such merger or consolidation (a “Merger of Equals”): (i) individuals who,
at the time of the execution and delivery of the definitive agreement pursuant
to which such transaction has been consummated by the parties thereto (a
“Definitive Transaction Agreement”) (or, if there are multiple such agreements
relating to such Merger of Equals, the first time of execution and delivery by
the parties to any such agreement) (the “Execution Time”), constituted the Board
cease, for any reason (excluding death, disability or voluntary resignation but
including any such voluntary resignation effected in accordance with any
Definitive Transaction Agreement), to constitute a majority of the Board; or
(ii) the individual who, at the Execution Time, served as the Chief Executive
Officer of the Company does not, for any reason (excluding as a result of death,
disability or voluntary termination but including any such voluntary termination
effected in accordance with any Definitive Transaction Agreement), serve as the
Chief Executive Officer of the Company or, if the Company does not continue as a
registrant with a class of equity securities registered pursuant to
Section 12(b) of the Exchange Act, as the Chief Executive Officer of a
corporation or other entity that is (A) a registrant with a class of equity
securities registered pursuant to Section 12(b) of the Exchange Act and (B) the
surviving entity in such Merger of Equals or a direct or indirect parent entity
of the surviving entity or the Company following the consummation of such Merger
of Equals.

 

2



--------------------------------------------------------------------------------

However, in no event shall a “Change in Control” be deemed to have occurred with
respect to a Participant if the Participant is part of the purchasing group
which consummates a transaction resulting in a Change-in-Control. A Participant
shall be deemed “part of a purchasing group” for purposes of the preceding
sentence if the Participant is an equity participant in the purchasing company
or group (except for: (i) passive ownership of less than three percent (3%) of
the stock of the purchasing company; or (ii) ownership of equity participation
in the purchasing company or group which is otherwise not significant, as
determined prior to the Change in Control by a majority of the non-employee
continuing Directors).

2.6    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.

2.7    “Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer this Plan (or the
entire Board if so designated by the Board by written resolution), as specified
in Article 3 hereof.

2.8    “Company” means McDermott International, Inc., a corporation organized
and existing under the laws of the Republic of Panama, and, except where the
context otherwise indicates, shall include the Company’s Subsidiaries and,
except with respect to the definition of “Change in Control” set forth above and
the application of any defined terms used in such definition, any successor to
any of such entities as provided in Article 18 hereof.

2.9    “Consultant” means a natural person who is neither an Employee nor a
Director and who performs services for the Company or a Subsidiary pursuant to a
contract, provided that those services are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities.

2.10    “Director” means any individual who is a member of the Board of
Directors; provided, however, that any member of the Board of Directors who is
employed by the Company shall be considered an Employee with respect to Awards
made under this Plan.

2.11    “Disability” in the case of an Employee, shall have the meaning ascribed
to such term in the Participant’s governing long-term disability plan and, in
the case of a Director or Consultant, shall mean a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as determined by
the Committee in good faith, upon receipt of medical advice that the Committee
deems sufficient and competent, from one or more individuals selected by the
Committee who are qualified to provide professional medical advice.

2.12    “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.

2.13    “Employee” means any person who is employed by the Company.

2.14    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended from time to time.

2.15    “ERISA” means the U.S. Employee Retirement Income Security Act of 1974,
as amended from time to time.

2.16    “Fair Market Value” of a Share shall mean, as of a particular date,
(a) if Shares are listed on a national securities exchange, the closing sales
price per Share on the consolidated transaction reporting system for the
principal national securities exchange on which Shares are listed on that date,
or, if no such sale is so reported on that date, on the last preceding date on
which such a sale was so reported, (b) if no Shares are so listed but are traded
on an over-the-counter market, the mean between the closing bid and asked prices
for Shares on that date, or, if there are no such quotations available for

 

3



--------------------------------------------------------------------------------

that date, on the last preceding date for which such quotations are available,
as reported by the OTC Markets Group Inc. (or any similar organization or agency
succeeding to its function of reporting prices), or (c) if no Shares are
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for that purpose.

2.17    “Fiscal Year” means the year commencing January 1 and ending
December 31.

2.18    “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 hereof and which is designated as an Incentive Stock
Option and is intended to meet the requirements of Code Section 422, or any
successor provision.

2.19     “Nonqualified Stock Option” or “NQSO” means an option to purchase
Shares granted under Article 6 hereof and which is not an Incentive Stock
Option.

2.20    “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.21    “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

2.22    “Participant” means an eligible Director, Consultant or Employee who has
been selected for participation in this Plan in accordance with Section 5.2.

2.23    “Performance-Based Award” means an Award that is designed to qualify for
the Performance-Based Exception.

2.24    “Performance-Based Exception” means the performance-based exception from
the deductibility limitations of Code Section 162(m).

2.25    “Performance Period” means, with respect to a Performance-Based Award,
the period of time during which the performance goals specified in such Award
must be met in order to determine the degree of payout and/or vesting with
respect to that Performance-Based Award.

2.26    “Performance Share” means an Award designated as such and granted to an
Employee, as described in Article 8 hereof.

2.27    “Performance Unit” means an Award designated as such and granted to an
Employee, as described in Article 8 hereof.

2.28    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Section 13(d) and 14(d) thereof, including a
“group” (as that term is used in Section 13(d)(3) thereof).

2.29    “Restricted Stock” means an Award designated as such and granted to a
Participant pursuant to Article 7 hereof.

2.30    “Restricted Stock Unit” or “RSU” means a contractual promise to
distribute to a Participant one Share or cash equal to the Fair Market Value of
one Share, determined in the sole discretion of the Committee, which shall be
delivered to the Participant upon satisfaction of the vesting and any other
requirements set forth in the related Award Agreement.

2.31    “Shares” means the common stock, par value $1.00 per share, of the
Company.

2.32    “Subsidiary” means any corporation, partnership, joint venture,
affiliate or other entity in which the Company has a majority voting interest.

 

4



--------------------------------------------------------------------------------

2.33     “Vesting Period” means the period during which an Award granted
hereunder is subject to a service or performance-related restriction, as set
forth in the related Award Agreement.

ARTICLE 3

Administration

3.1    The Committee. This Plan shall be administered by the Committee. The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board of Directors.

3.2    Authority of the Committee. Except as limited by law or by the Articles
of Incorporation or Amended and Restated By-Laws of the Company (each as amended
from time to time), the Committee shall have full and exclusive power and
authority to take all actions specifically contemplated by this Plan or that are
necessary or appropriate in connection with the administration hereof and shall
also have full and exclusive power and authority to interpret this Plan and to
adopt such rules, regulations and guidelines for carrying out this Plan as the
Committee may deem necessary or proper. The Committee shall have full power and
sole discretion to: select Directors, Consultants and Employees who shall be
granted Awards under this Plan; determine the sizes and types of Awards;
determine the time when Awards are to be granted and any conditions that must be
satisfied before an Award is granted; determine the terms and conditions of
Awards in a manner consistent with this Plan; determine whether the conditions
for earning an Award have been met and whether a Performance-Based Award will be
paid at the end of an applicable performance period; determine the guidelines
and/or procedures for the payment or exercise of Awards; and determine whether a
Performance-Based Award should qualify, regardless of its amount, as deductible
in its entirety for federal income tax purposes. Notwithstanding Section 4.4,
the Committee may, in its sole discretion, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
contained in an Award, waive any restriction or other provision of this Plan or
any Award or otherwise amend or modify any Award in any manner that is either
(a) not adverse to the Participant to whom such Award was granted or
(b) consented to in writing by such Participant, and (c) consistent with the
requirements of Code Section 409A, if applicable. Notwithstanding the foregoing,
subject to the provisions of Section 4.3 hereof, the terms of outstanding Awards
may not be amended without the approval of the Company’s stockholders so as to
(i) reduce the Option Price of any outstanding Option, (ii) cancel any
outstanding Option in exchange for cash or other Awards (including substitutions
and cash buyouts) or for an Option with an Option Price that is less than the
Option Price of the original Option, (iii) permit repurchase from Participants,
whether for cash or any other consideration, of any outstanding Options that
have an Option Price greater than the then current Fair Market Value of a Share,
or (iv) permit the grant of any Option that contains a so-called “reload”
feature under which additional Options or other Awards are granted automatically
to the Participant upon exercise of the original Option. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in this
Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable to further this Plan’s objectives. Further, the Committee
shall make all other determinations that may be necessary or advisable for the
administration of this Plan. As permitted by law and the terms of this Plan, the
Committee may delegate its authority as identified herein.

3.3    Delegation of Authority. To the extent permitted under applicable law,
the Board or Committee may delegate to any committee of the Board (including,
for the avoidance of doubt, a single-person committee), to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish;
provided however, the Committee may not delegate any authority to grant Awards
to a Director.

3.4    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of this Plan and all related orders and resolutions
of the Committee shall be final, conclusive and binding on all persons
concerned, including the Company, its stockholders, officers, Directors,
Employees, Consultants, Participants and their estates and beneficiaries.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

Shares Subject to this Plan

4.1    Number of Shares Available for Grants of Awards. Subject to adjustment as
provided below in this Section 4.1 and in Section 4.3 hereof, there is reserved
for issuance of Awards under this Plan the number of Shares available for grant
pursuant to the Prior Plan but which have not yet been made subject to awards
granted under the Prior Plan (the “Maximum Share Limitation”) all of which shall
be available for Incentive Stock Options, as well as any other form of Award.
Each Award settled in Shares and each Option shall be counted against the
Maximum Share Limitation as one Share. If an Award under this Plan or the Prior
Plan expires or is terminated, cancelled or forfeited, the Shares associated
with the expired, terminated, cancelled or forfeited Award shall again be
available for Awards under this Plan, and the Maximum Share Limitation shall be
increased by the same amount as such Shares were counted against the Maximum
Share Limitation under this Plan or its equivalent under the Prior Plan, as
applicable. On and after the Effective Date, no additional grants will be made
pursuant to the Prior Plan, and any Awards issued prior to the Effective Date
will remain subject to the terms and conditions set forth in the Prior Plan.
Shares that are tendered by a Participant or withheld as full or partial payment
of withholding taxes related to the vesting or settlement of an Award other than
Options shall become available again for Awards under this Plan. The following
Shares shall not become available again for Awards under this Plan:

(i)    Shares that are tendered by a Participant or withheld (1) as full or
partial payment of withholding taxes related to the exercise or settlement of
Options, or (2) as payment for the Option Price of an Option; and

(ii)     Shares repurchased in the open market with the proceeds of the payment
of the Option Price of an Option.

The foregoing notwithstanding, subject to applicable stock exchange listing
requirements, the Maximum Share Limitation shall not be reduced by (x) Shares
issued under Awards granted in assumption, substitution or exchange for
previously granted awards of a company acquired by the Company or, to the extent
allowed under applicable law and stock exchange requirements, otherwise a party
to a transaction with the Company resulting in an adjustment of shares pursuant
to Section 4.3 and (y) available shares under a stockholder approved plan of an
acquired company (as appropriately adjusted to reflect the transaction) and such
shares shall be available for Awards under this Plan. The Committee may from
time to time adopt and observe such procedures concerning the counting of Shares
against this Plan maximum as it may deem appropriate.

4.2    Limits on Grants in Any Fiscal Year. The aggregate grant date fair value
of Awards to any individual Director, who is not an Employee on the date of
grant, in any one Fiscal Year shall not exceed five hundred thousand dollars
($500,000). The maximum aggregate number of Shares with respect to which Awards
may be granted in any fiscal year to any Participant in the form of Stock
Options is 1,000,000; and the maximum aggregate number of Shares with respect to
which Awards may be granted in the form of Restricted Stock, Restricted Stock
Units, Performance Shares and Performance Units combined in any fiscal year to
any Participant is 500,000.

4.3    Adjustments in Authorized Shares. The existence of outstanding Awards
shall not affect in any manner the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the capital stock of the Company or its
business or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock (whether or not such issue is
prior to, on a parity with or junior to the Shares) or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business or any other corporate act or proceeding of any kind, whether
or not of a character similar to that of the acts or proceedings enumerated
above.

 

6



--------------------------------------------------------------------------------

If there shall be any change in the Shares of the Company or the capitalization
of the Company through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split-up, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
stockholders of the Company, the Committee, in its sole discretion, in order to
prevent dilution or enlargement of Participants’ rights under this Plan, shall
adjust, in such manner as it deems equitable, as applicable, the number and kind
of Shares that may be granted as Awards under this Plan, the number and kind of
Shares subject to outstanding Awards, the exercise or other price applicable to
outstanding Awards, the Awards Limitations, the Fair Market Value of the Shares
and other value determinations applicable to outstanding Awards; provided,
however, that the number of Shares subject to any Award shall always be a whole
number. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Committee
shall be authorized, in its sole discretion, to: (a) grant or assume Awards by
means of substitution of new Awards, as appropriate, for previously granted
Awards or to assume previously granted Awards as part of such adjustment;
(b) make provision, prior to the transaction, for the acceleration of the
vesting and exercisability of, or lapse of restrictions with respect to, Awards
and the termination of Options that remain unexercised at the time of such
transaction; (c) provide for the acceleration of the vesting and exercisability
of Options and the cancellation thereof in exchange for such payment as the
Committee, in its sole discretion, determines is a reasonable approximation of
the value thereof; (d) cancel any Awards and direct the Company to deliver to
the Participants who are the holders of such Awards cash in an amount that the
Committee shall determine in its sole discretion is equal to the fair market
value of such Awards as of the date of such event, which, in the case of any
Option, shall be the amount equal to the excess of the Fair Market Value of a
Share as of such date over the per-share Option Price for such Option (for the
avoidance of doubt, if such Option Price is less than such Fair Market Value,
the Option may be canceled for no consideration); or (e) cancel Awards that are
Options and give the Participants who are the holders of such Awards notice and
opportunity to exercise prior to such cancellation.

ARTICLE 5

Eligibility and Participation

5.1    Eligibility. Persons eligible to participate in this Plan include all
Directors, Employees who are in salary grades 7 and above or the equivalent
classification following the completion of the Business Combination, and
Consultants, as determined in the sole discretion of the Committee; provided
that no individual who was an employee of McDermott International, Inc. or its
subsidiaries immediately prior to the Business Combination is eligible to
receive an award under the Plan after such consummation.

5.2    Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all Directors, Employees and
Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award. No Director, Employee or Consultant shall have
the right to be selected for Participation in this Plan, or, having been so
selected, to be selected to receive a future Award.

ARTICLE 6

Options

6.1    Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, upon such terms, at any
time, and from time to time, as shall be determined by the Committee; provided,
however, that ISOs may be awarded only to Employees. Subject to the terms of
this Plan, the Committee shall have discretion in determining the number of
Shares subject to Options granted to each Participant.

 

7



--------------------------------------------------------------------------------

6.2    Option Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine that are not inconsistent with the terms of this Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or an NQSO (provided that, in the absence of such specification, the Option
shall be an NQSO).

6.3    Option Price. The Option Price for each grant of an Option under this
Plan shall be as determined by the Committee; provided, however, that, subject
to any subsequent adjustment that may be made pursuant to the provisions of
Section 4.3 hereof, the Option Price shall be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the date the Option is granted.
Except as otherwise provided in Section 4.3 hereof, without prior stockholder
approval no repricing of Options awarded under this Plan shall be permitted such
that the terms of outstanding Options may not be amended to reduce the Option
Price and further Options may not be replaced or regranted through cancellation,
in exchange for cash, other Awards, or if the effect of the replacement or
regrant would be to reduce the Option Price of the Options or would constitute a
repricing under generally accepted accounting principles in the United States
(as applicable to the Company’s public reporting). No Option may contain a right
to dividend equivalents.

6.4    Duration of Options. Subject to any earlier expiration that may be
effected pursuant to the provisions of Section 4.3 hereof, each Option shall
expire at such time as the Committee shall determine at the time of grant;
provided, further, that an Option shall not be exercisable later than the
seventh (7th) anniversary date of its grant; provided, however, if the term of
an Option (but not an ISO) expires when trading in the Shares is prohibited by
applicable law or the Company’s insider trading policy (as then in effect), then
the term of such Option shall expire on the 30th day after the expiration of
such prohibition.

6.5    Exercise of Options. Options granted under this Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which need not be the same for each
grant or for each Participant.

6.6    Payment. Any Option granted under this Article 6 shall be exercised by
the delivery of a notice of exercise to the Company or its outside administrator
in the manner prescribed by the Committee from time to time in the related Award
Agreement, setting forth the number of Shares with respect to which the Option
is to be exercised, and either (i) accompanied by full payment of the Option
Price for the Shares issuable on such exercise or (ii) exercised in a manner
that is in accordance with applicable law and the “cashless exercise” procedures
(if any) approved by the Committee involving a broker or dealer.

The Option Price upon exercise of any Option shall be payable to the Company in
full: (a) in cash; (b) by tendering previously acquired Shares valued at their
Fair Market Value per Share at the time of exercise; (c) by a combination of
(a) and (b); or (d) any other method approved by the Committee, in its sole
discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of a notification of exercise and full payment, the Company shall
deliver to the Participant, in the Participant’s name, Share certificates in an
appropriate amount based upon the number of Shares purchased under the Option,
or shall cause Shares to be issued or transferred to the Participant via
book-entry registration.

6.7    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Plan as it may deem advisable, including, without limitation,
restrictions under applicable U.S. federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8    Termination of Employment, Service or Directorship. Each Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment, service or directorship with the Company and/or its Subsidiaries.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in each Award Agreement entered into with a Participant with
respect to an Option Award, need not be uniform among all Options granted
pursuant to this Article 6 and may reflect distinctions based on the reasons for
termination.

 

8



--------------------------------------------------------------------------------

ARTICLE 7

Restricted Stock

7.1    Grant of Restricted Stock. Subject to the terms and provisions of this
Plan, the Committee at any time, and from time to time, may grant Shares as
Restricted Stock (“Shares of Restricted Stock”) to Participants in such amounts
as the Committee shall determine.

7.2    Restricted Stock Award Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Vesting Period, the
number of Shares of Restricted Stock granted, and such other provisions as the
Committee shall determine.

7.3    Other Restrictions. The Committee may impose such other conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to this Plan as
it may deem advisable, including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals and/or restrictions under applicable U.S. federal or state securities
laws.

To the extent deemed appropriate by the Committee, the Company may retain any
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or have lapsed.

7.4    Removal of Restrictions. Except as otherwise provided in this Article 7,
Shares of Restricted Stock covered by each Restricted Stock Award made under
this Plan shall become freely transferable by the Participant after all
conditions and restrictions applicable to such Shares have been satisfied or
have lapsed.

7.5    Voting Rights. To the extent permitted by the Committee or required by
applicable law, Participants holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares during
the applicable Vesting Period.

7.6    Dividends. During the applicable Vesting Period, Participants holding
Shares of Restricted Stock granted hereunder shall, unless the Committee
otherwise determines, be credited with cash dividends paid with respect to the
Shares; provided, however, that such dividends shall be held by the Company and
shall be subject to the same Vesting Period as the Shares of Restricted Stock
with respect to which the dividends are paid.

7.7    Termination of Employment, Service or Directorship. Each Restricted Stock
Award Agreement shall set forth the extent to which the Participant shall have
the right to receive unvested Shares of Restricted Stock following termination
of the Participant’s employment, service or directorship with the Company and/or
its Subsidiaries. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in each Award Agreement entered into with a
Participant with respect to Shares of Restricted Stock, need not be uniform
among all Shares of Restricted Stock granted pursuant to this Article 7 and may
reflect distinctions based on the reasons for termination.

 

9



--------------------------------------------------------------------------------

ARTICLE 8

Performance Units and Performance Shares

8.1    Grant of Performance Units/Shares. Subject to the terms of this Plan,
Performance Units and Performance Shares may be granted to Participants in such
amounts and upon such terms, and at any time and from time to time, as shall be
determined by the Committee.

8.2    Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall represent the right to receive a Share subject to the
satisfaction of relevant performance conditions. The Committee shall set
performance goals in its discretion that, depending on the extent to which they
are met, will determine the number and/or value of Performance Units/Shares
which will be paid out to the Participant.

8.3    Earning of Performance Units/Shares. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payment of the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

8.4    Form and Timing of Payment of Performance Units/Shares. Subject to the
provisions of Article 12 hereof, Payment of earned Performance Units/Shares to a
Participant shall be made no later than March 15 following the end of the
calendar year in which such Performance Units/Shares vest, or as soon as
administratively practicable thereafter if payment is delayed due to
unforeseeable events. Subject to the terms of this Plan, the Committee, in its
sole discretion, may pay earned Performance Units/Shares in the form of cash or
in Shares (or in a combination thereof) that have an aggregate Fair Market Value
equal to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period. Any Shares issued or transferred to a Participant
for this purpose may be granted subject to any restrictions that are deemed
appropriate by the Committee.

8.5    Voting Rights and Dividends. During the applicable Vesting Period,
Participants holding Performance Shares shall not have voting rights with
respect to the Shares underlying such Performance Shares. For the avoidance of
doubt, a Performance Share shall not convey any rights as a stockholder until
Shares are issued and delivered to the Participant. During the applicable
Vesting Period, Participants holding Performance Shares granted hereunder may be
credited with dividend equivalents, in the form of cash or additional
Performance Shares (as determined by the Committee in its sole discretion), if a
cash dividend is paid with respect to the Shares. The extent to which dividend
equivalents shall be credited shall be determined in the sole discretion of the
Committee. Such dividend equivalents shall be subject to the same vesting
restrictions and performance restrictions as the Performance Shares with respect
to which the dividend equivalents are paid.

8.6    Termination of Employment, Service or Directorship. Each Award Agreement
providing for a Performance Unit/Share shall set forth the extent to which the
Participant shall have the right to receive a payout of cash or Shares with
respect to unvested Performance Unit/Shares following termination of the
Participant’s employment, service or directorship with the Company and/or its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with the
Participant, need not be uniform among all Awards of Performance Units/Shares
granted pursuant to this Article 8 and may reflect distinctions based on the
reasons for termination.

 

10



--------------------------------------------------------------------------------

ARTICLE 9

Restricted Stock Units

9.1    Grant of RSUs. Subject to the terms and provisions of this Plan, the
Committee at any time, and from time to time, may grant RSUs to eligible
Participants in such amounts as the Committee shall determine.

9.2    RSU Award Agreement. Each RSU Award to a Participant shall be evidenced
by an RSU Award Agreement entered into with that Participant, which shall
specify the Vesting Period, the number of RSUs granted, and such other
provisions as the Committee shall determine in its sole discretion.

9.3    Form and Timing of Delivery. If a Participant’s RSU Award Agreement
provides for payment in cash, payment equal to the Fair Market Value of the
Shares underlying the RSU Award, calculated as of the last day of the applicable
Vesting Period, shall be made in a single lump-sum payment. If a Participant’s
RSU Award Agreement provides for payment in Shares, the Shares underlying the
RSU Award shall be delivered to the Participant. Such payment of cash or Shares
shall be made no later than March 15 following the end of the calendar year
during which the RSU Award vests, or as soon as administratively practicable
thereafter if payment is delayed due to unforeseeable events. Such delivered
Shares shall be freely transferable by the Participant.

9.4    Voting Rights and Dividends. During the applicable Vesting Period,
Participants holding RSUs shall not have voting rights with respect to the
Shares underlying such RSUs. For the avoidance of doubt, an RSU shall not convey
any rights as a stockholder until Shares are issued and delivered to the
Participant. During the applicable Vesting Period, Participants holding RSUs
granted hereunder shall, unless the Committee otherwise determines, be credited
with dividend equivalents, in the form of cash or additional RSUs (as determined
by the Committee in its sole discretion), if a cash dividend is paid with
respect to the Shares. The extent to which dividend equivalents shall be
credited shall be determined in the sole discretion of the Committee. Such
dividend equivalents shall be subject to a Vesting Period equal to the remaining
Vesting Period of the RSUs with respect to which the dividend equivalents are
paid.

9.5    Termination of Employment, Service or Directorship. Each RSU Award
Agreement shall set forth the extent to which the applicable Participant shall
have the right to receive a payout of cash or Shares with respect to unvested
RSUs following termination of the Participant’s employment, service or
directorship with the Company and/or its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in each
Award Agreement entered into with a Participant with respect to RSUs, need not
be uniform among all RSUs granted pursuant to this Article 9 and may reflect
distinctions based on the reasons for termination.

ARTICLE 10

Performance Measures

10.1    Performance Measures. The Committee may establish performance-measures
for purposes of grants of Performance Units and Performance Shares. Subject to
the terms of this Plan, each of these measures shall be defined by the Committee
on a consolidated, group or division basis, on an absolute or relative basis or
in comparison to one or more peer group companies or indices, and may include or
exclude specified infrequent and unusual items as defined by the Company’s
auditors.

 

11



--------------------------------------------------------------------------------

10.2    Adjustments. The Committee shall have the sole discretion to adjust
determinations of the degree of attainment of the pre-established performance
goals. The Committee shall retain the discretion to adjust such Awards downward.

ARTICLE 11

Transferability; Benefits on Death

Awards under this Plan are not transferable (either voluntarily or
involuntarily), before or after Participant’s death, except as follows:
(a) during Participant’s lifetime, pursuant to a domestic relations order,
issued by a court of competent jurisdiction, that is not contrary to the terms
and conditions of this Plan or the applicable Award Agreement, and in a form
acceptable to the Committee, in its sole discretion; or (b) after Participant’s
death, by will or pursuant to the applicable laws of descent and distribution,
as may be the case. Any person to whom an Award is transferred in accordance
with the provisions of the preceding sentence shall take such Award subject to
all of the terms and conditions of this Plan and the applicable Award Agreement,
including that the vesting and termination provisions thereof will continue to
be applied with respect to the Participant. Options are exercisable only by the
applicable Participant (or, during the Participant’s lifetime, by the
Participant’s court appointed legal representative) or a person to whom the
Options have been transferred in accordance with this Article. The Committee may
prescribe and include in applicable Award Agreements other restrictions on
transfer. Any attempted assignment that is in violation of this Article 11 shall
be null and void.

ARTICLE 12

Deferrals

The Committee may, in its sole discretion, permit selected Participants to elect
to defer payment of some or all types of Awards, or may provide for the deferral
of an Award in an Award Agreement; provided, however, that the timing of any
such election and payment of any such deferral shall be specified in the Award
Agreement and shall conform to the applicable requirements of Code
Section 409A(a)(2), (3) and (4) and the regulations and rulings issued
thereunder. Any deferred payment, whether elected by a Participant or specified
in an Award Agreement or by the Committee, may be forfeited if and to the extent
that the applicable Award Agreement so provides.

ARTICLE 13

Rights of Employees, Directors and Consultants

13.1    Employment or Service. Nothing in this Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, nor confer upon any Participant any right to
continue in the employ or service of the Company.

13.2    No Contract of Employment. Neither an Award nor any benefits arising
under this Plan shall constitute part of a Participant’s employment contract
with the Company or any Subsidiary, and accordingly, subject to the provisions
of Article 15 hereof, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Board without giving rise
to liability on the part of the Company or any Subsidiary for severance
payments.

13.3    Transfers Between Participating Entities. For purposes of this Plan, a
transfer of a Participant’s employment between the Company and a Subsidiary, or
between Subsidiaries, shall not be deemed to be a termination of employment.
Upon such a transfer, the Committee may make such adjustments to outstanding
Awards as it deems appropriate to reflect the change in reporting relationships.

 

12



--------------------------------------------------------------------------------

ARTICLE 14

Change in Control

Notwithstanding Section 4.4 or any other provision of this Plan to the contrary,
the provisions of this Article 14 shall apply in the event of a Change in
Control, unless otherwise provided in the applicable Award Agreement, or as
provided in an individual severance or employment agreement to which a
Participant is a party.

14.1    Assumption of Awards. Upon a Change in Control, each then-outstanding
Award may be adjusted or substituted in accordance with Section 4.3 (subject to
the limitations set forth therein) with an award that meets the criteria set
forth in this Section 14.1 (each, a “Replacement Award,” and each adjusted or
substituted Award, a “Replaced Award”). An adjusted or substituted Award meets
the conditions of this Section 14.1 (and hence qualifies as a Replacement Award)
if (a) it is of the same type (e.g., stock option for Option, restricted stock
for Restricted Stock, restricted stock unit for Restricted Stock Unit, etc.) as
the Replaced Award, (b) it has a value at least equal to the value of the
Replaced Award, (c) it relates to publicly traded equity securities of the
Company or its successor in the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control,
(d) if the Participant holding the Replaced Award is subject to U.S. federal
income tax under the Code, the tax consequences to such Participant under the
Code of the Replacement Award are not less favorable to such Participant than
the tax consequences of the Replaced Award, and (e) its other terms and
conditions are not less favorable to the Participant holding the Replacement
Award than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 14.1 are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion. Without
limiting the generality of the foregoing, the Committee may determine the value
of Awards and Replacement Awards that are stock options by reference to either
their intrinsic value or their fair value.

14.2    Failure to Assume Awards. In the event that a Participant does not
receive a Replacement Award that meets the conditions set forth in Section 14.1
with respect to any of his or her outstanding Awards upon a Change in Control,
each such outstanding Award will become fully vested and exercisable (as
applicable) and any restrictions applicable to such Award will lapse, with any
applicable performance goals deemed to have been achieved at the greater of
target level as of the date of such vesting or the actual performance level had
the performance period ended on the date of the Change in Control. For the
avoidance of doubt, if all Awards hereunder are terminated without any
Replacement Awards, then the Company or its successor in the Change in Control
may terminate all Awards whose exercise price is less than or equal to the value
per Share realized in connection with the Change in Control (without any
consideration therefor).

14.3    Termination Following Change in Control. If a Participant terminates his
or her employment for good reason, the Participant is involuntarily terminated
for reasons other than for cause, or the Participant’s employment terminates due
to the Participant’s death or Disability during the three-year period commencing
on the date of a Change in Control, then (A) all Replacement Awards held by the
Participant will become fully vested and, if applicable, exercisable and free of
restrictions (with any applicable performance goals deemed to have been achieved
at the greater of target level or actual performance through the date of such
Change in Control), and (B) all Options held by the Participant immediately
before such termination of employment that the Participant also held as of the
date of the Change in Control or that constitute Replacement Awards will remain
exercisable for not less than three years following such termination of
employment or until the expiration of the stated term of such Option, whichever
period is shorter (provided, however, that if the applicable Award Agreement
provides for a longer period of exercisability, that provision will control).

 

13



--------------------------------------------------------------------------------

ARTICLE 15

Amendment, Modification and Termination

15.1    Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate this Plan in whole or in
part, provided, however, that stockholder approval shall be required for any
amendment that materially alters the terms of this Plan or is otherwise required
by applicable legal requirements. No amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant.

15.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.3 hereof) affecting the Company or the financial statements of the
Company or in recognition of changes in applicable laws, regulations or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.

ARTICLE 16

Withholding

The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of cash or Shares under
this Plan, or at the time applicable law otherwise requires, an appropriate
amount of cash or number of Shares or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Committee may permit withholding to be satisfied by the transfer to the Company
of Shares theretofore owned by the holder of the Award with respect to which
withholding is required. If Shares are used to satisfy tax withholding, such
Shares shall be valued at their Fair Market Value on the date when the tax
withholding is required to be made.

ARTICLE 17

Indemnification

Each person who is or shall have been a member of the Committee, or of the
Board, or an officer of the Company to whom the Committee has delegated
authority in accordance with Article 3 hereof, shall be indemnified and held
harmless by the Company against and from: (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
he or she may be a party or in which he or she may be involved by reason of any
action taken or failure to act under this Plan, except for any such action or
failure to act that constitutes willful misconduct on the part of such person or
as to which any applicable statute prohibits the Company from providing
indemnification; and (b) any and all amounts paid by him or her in settlement of
any claim, action, suit or proceeding as to which indemnification is provided
pursuant to clause (a) of this sentence, with the Company’s approval, or paid by
him or her in satisfaction of any judgment or award in any such action, suit or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.

The foregoing right of indemnification shall be in addition to any other rights
of indemnification to which such persons may be entitled under the Company’s
Amended and Restated Articles of Incorporation or Amended and Restated By-Laws
(each, as amended from time to time), as a matter of law, or otherwise.

 

14



--------------------------------------------------------------------------------

ARTICLE 18

Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the direct or indirect result of a merger,
consolidation, purchase of all or substantially all of the business and/or
assets of the Company or other transaction.

ARTICLE 19

General Provisions

19.1    Restrictions and Legends. No Shares or other form of payment shall be
issued or transferred with respect to any Award unless the Company shall be
satisfied that such issuance or transfer will be in compliance with applicable
U.S. federal and state securities laws. The Committee may require each person
receiving Shares pursuant to an Award under this Plan to represent to and agree
with the Company in writing that the Participant is acquiring the Shares for
investment without a view to distribution thereof. Any certificates evidencing
Shares delivered under this Plan (to the extent that such Shares are so
evidenced) may be subject to such stop-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the U.S. Securities and Exchange Commission, any securities
exchange or transaction reporting system upon which the Shares are then listed
or to which they are admitted for quotation and any applicable U.S. federal or
state securities law. In addition to any other legend required by this Plan, any
certificates for such Shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer of such Shares.

19.2    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

19.3    Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

19.4    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

19.5    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange or transaction reporting
system on which the Shares are listed or to which the Shares are admitted for
quotation.

19.6    Clawback Policy. Notwithstanding any other provisions in this Plan, any
Award shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company in accordance with applicable law, as amended or
superseded from time to time.

19.7    Unfunded Plan. Insofar as this Plan provides for Awards of cash, Shares
or rights thereto, it will be unfunded. Although the Company may establish
bookkeeping accounts with respect to Participants who are entitled to cash,
Shares or rights thereto under this Plan, it will use any such accounts merely
as a bookkeeping convenience. Participants shall have no right, title or
interest whatsoever in or to any investments that the Company may make to aid it
in meeting its obligations under this Plan. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any

 

15



--------------------------------------------------------------------------------

Participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts, except as expressly set forth in this Plan. This Plan is not intended
to be subject to ERISA.

19.8    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be delivered or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

19.9    Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, will be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any conflicts of laws provisions thereof that would result in the
application of the laws of any other jurisdiction.

 

16